Citation Nr: 1828459	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for gastritis rated noncompensable prior to May 18, 2016, and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from March 1992 until March 1994.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which granted service connection for gastritis effective June 8, 2009.  Jurisdiction currently resides with the RO in Waco, Texas.

This matter was previously remanded for additional development in July 2017, which has been completed.


FINDINGS OF FACT

1.  Prior to October 23, 2017, the Veteran's gastritis manifested with moderate symptoms demonstrated by frequent episodes of bowel disturbance with abdominal distress; without multiple small eroded or ulcerated areas and symptoms.

2.  Beginning October 23, 2017, the Veteran's gastritis and irritable bowel syndrome (IBS) symptoms manifested with diarrhea and more or less constant abdominal distress.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for an initial 10 percent rating for gastritis prior to October 23, 2017, and a 30 percent rating thereafter have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7307-7319 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's gastritis has been assigned a noncompensable rating under Diagnostic Code 7307 prior to May 18, 2016 and a 10 percent evaluation under a hyphenated diagnostic code under 38 C.F.R. § 4.114, Diagnostic Code 7307-7319, on and after that date.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Under Diagnostic Code 7307, a 10 percent disability rating is warranted for chronic hypertrophic gastritis with small nodular lesions, and symptoms.  A 30 percent disability rating is warranted for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas, and symptoms.  A maximum 60 percent disability rating is warranted for chronic hypertrophic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  

A 10 percent rating is assigned under Diagnostic Code 7319 for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress. 

VA treatment record show the Veteran complained of marked left upper quadrant pain with bowel movements in December 2009.  He reported regular bowel movements, stable weight and good appetite.  He denied melena and ulcers.  The impression was abdominal pain left upper quadrant.

The Veteran received a VA examination in January 2010 and stated that he had nausea but no vomiting.  He also had occasional abdominal spasm with reflux that included burning and a sour taste in his mouth.  He denied anemia, but reported two to three bowel movements per day.  He had occasional bright red blood per rectum.  The Veteran also denied melena, dysphagia and any other symptoms.  He denied bowel incontinence.  Physical examination revealed a soft abdomen with active bowel sounds and no rebound or guarding.  Rectal examination was negative for blood and there was adequate control.  No masses were observed.

After complaints of severe pain with bowel movements, the Veteran received a CT scan of his abdomen also in January 2010.  The scan revealed bowel wall thickening in the descending/sigmoid colon.  Based on the results, the physician indicated that there were abnormalities and recommended follow-up treatment.  A flexible sigmoidoscopy was performed in February 2010; clinical impression was an anal fissure and congested mucosa in the sigmoid colon.  The exam was otherwise normal.  Notes in March 2010 reveal the Veteran reported intermittent abdominal pain with increased flatulence with defecation that is exacerbated with stress.  He denied hematochezia and bright red blood on rectum.  The clinical assessment was no evidence of diverticulosis or masses.  Dietary and prescription medication changes were recommended.  The possibility of IBS was raised.

VA treatment records indicate that the anal fissure healed in June 2010.  The Veteran had a diagnosis of IBS as early as September 2010.  During an evaluation in September 2010 the Veteran reported that for several years he has experienced abdominal pain.  He described the pain as a sharp constant pain, localized to the lower quadrants, which was most often relieved with bowel movements.  He noted that his bowel movements are very loose, without too much volume.  He has these "attacks" about once a week which resolve on their own.  During the attacks, he has up to 5-6 loose bowel movements.  The abdominal pain is worsened with stress and spicy foods.  The Veteran denied any melena, hematochezia, nausea/vomiting, and appetite/weight changes.  The clinician noted that the prior CT, colonoscopy and flex sig were unrevealing.  

The Veteran received treatment at a VA gastroenterology clinic in December 2010 and reported some occasional lower abdominal pain, which was associated with bowel movements.  However, he denied any melena, hematochezia, nausea, vomiting, or appetite/weight changes.  There was improvement of stools since the last visit and the Veteran noted he rarely had loose stools now.  The physician found that the Veteran had chronic abdominal pain and diarrhea with improved symptoms. 
 
In February 2011, the Veteran's primary care physician indicated that the Veteran's abdominal pain had substantially improved once he stopped eating dairy products.

The Veteran received a VA examination in May 2016 and the examiner noted the gastritis diagnosis.  The Veteran reported an intermittent burning sensation in the epigastric area, along with nausea and vomiting, and these symptoms occurred four days out of the week.  He also reported going to an emergency room three weeks earlier for similar abdominal complaints, and was recommended to follow up with a gastroenterologist.  Diarrhea and constipation were not noted.  Upon examination, the examiner noted periodic abdominal pain, recurrent nausea, periodic vomiting, and transient melena.  The examiner indicated that there were no incapacitating episodes, and found no other pertinent physical findings.  

An October 2016 VA primary care note reported that the Veteran had complaints of worsening abdominal pain and nausea over the prior three months.  He reported black stools several times a few months prior. In November 2016, he presented with complaints of melena, chronic abdominal pain, and history of irritable bowel syndrome.  November 2016 VA endoscopic studies showed reactive gastropathy and peptic duodenopathy without infection, for which he was prescribed an additional medication.  He also underwent a colonoscopy at that time due to complaints of lower abdominal pain and rectal bleeding, the results of which showed diverticulosis in the sigmoid colon, and non-bleeding internal hemorrhoids.  VA records are negative for complaints of diarrhea.

The Veteran received an upper gastrointestinal endoscopy in November 2016, and no gross lesions were noted in the gastric fundus or in the gastric body.  There were also no gross lesions noted in the duodenal bulb, or at the second part of the duodenum.  

The Veteran received another VA examination on October 23, 2017 and the examiner noted diagnoses of gastritis and functional dyspepsia.  The Veteran complained of intermittent upper abdominal pain in the left upper quadrant.  He reported both severe and not severe symptoms, and indicated that they occurred four or more times per year.  His abdominal pain was pronounced, periodic, and unrelieved by standard ulcer therapy.  The examiner noted recurrent nausea and recurrent melena, and the Veteran complained of severe incapacitating episodes of recurring abdominal pain, associated with nausea and bloating that occurred four or more times per year.  

The examiner found that the Veteran's pain in his upper abdomen with bloating was intermittent and his severe incapacitating episodes were partially attributed to gastritis, peptic duodenopathy, and functional stomach dyspepsia.  The examiner also noted the IBS diagnosis, consisting of abdominal spasms and recurrent bouts of diarrhea and abdominal fullness and distension associated with nausea.  The Veteran's symptoms were intermittent and recurrent, and sometimes incapacitating.  The Veteran was also noted to have a diagnoses of IBS consisting of abdominal spasms, abdominal fullness and distention, and recurring bouts of diarrhea.  The Veteran's symptoms of diarrhea included loose liquid stools up to five to six times per day.  

Based on the aforementioned evidence, the Board finds that an evaluation of 30 percent is warranted from October 23, 2017.  

The competent, credible medical evidence indicates that the Veteran did not have any lesions, and therefore a compensable evaluation under Diagnostic Code 7307 would not be warranted.  The cumulative evidence shows the Veteran's gastritis symptoms have been longstanding, but intermittent in nature.  Prior to the October 2017 VA examination, the evidentiary record is not reflective of diarrhea or alternating diarrhea and constipation along with the other symptoms.  The October 2017 VA examination report reasonably shows that he had more or less constant abdominal distress as well as diarrhea.  Accordingly, a 30 percent disability rating is assigned from the time such is supported by the evidentiary record.  A 30 percent rating is the maximum available under the relevant diagnostic codes.

The Board finds the VA medical records highly probative and concludes that no more than a 10 percent evaluation is warranted prior to October 23, 2017.  

The competent, credible medical evidence indicates that the Veteran did not have any lesions, and therefore a compensable evaluation under DC 7307 would not be warranted.  There is, however, evidence of disturbances of bowel function and abdominal distress.  Resolving all doubt in the Veteran's favor he exhibited moderate symptoms and frequent episodes of bowel disturbance with abdominal distress.  This is consistent with the assignment of a 10 percent rating.

A higher 30 percent evaluation is not warranted, as the Veteran did not exhibit severe symptoms such as diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The Veteran reported consistent bowel movements with pain, but the treatment records are silent for such severe pain after the February 2011 CT scan.  Furthermore, the Veteran reported that he experienced lower abdominal pain occasionally but it improved once he stopped eating dairy products.  The evidence overall does not reflect complaints of severe diarrhea along with other symptoms.

In sum, an initial 10 rating is assigned prior to October 23, 2017; and a 30 percent rating is assigned thereafter.  Further staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

Resolving all doubt in the Veteran's favor, an initial 10 rating for gastritis prior to October 23, 2017; and a 30 percent rating thereafter is granted.  



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


